EXHIBIT 10.4

FOREST CITY ENTERPRISES, INC.

2005 DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

Forest City Enterprises, Inc. hereby establishes, effective as of January 1,
2005, the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Nonemployee Directors on the terms and conditions hereinafter set forth. The
purpose of the Plan is to provide funds upon termination of service by death,
retirement, Disability or otherwise for nonemployee Directors of Forest City
Enterprises, Inc. or their beneficiaries. It is intended that the Plan will
assist in attracting and retaining qualified individuals to serve as Directors.

ARTICLE I

DEFINITIONS

For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:

1. “Account” shall mean the bookkeeping account(s) maintained by the Committee
on behalf of each Participant pursuant to Section 4 of Article II that is
credited with Fees which are deferred by a Participant, and the gains, losses,
interest and other earnings on such amounts as determined in accordance with
Section 4 of Article II.

2. “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
one or more trusts, designated by a Participant in accordance with the Plan to
receive payment of the remaining balance of the Participant’s Account in the
event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.

3. “Board” shall mean the Board of Directors of the Company.

4. “Change in Control” shall mean that:

(i) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such transaction is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction or (b) Permitted Holders;

(ii) The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer or (b) Permitted Holders;

(iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) other than a Permitted Holder has become
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or

(v) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.

Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (2) solely because of a change
in control of any Subsidiary. Notwithstanding the foregoing provisions of
subsections (i-iv) hereof, if, prior to any event described in subsections
(i-iv) hereof that may be instituted by any person who is not an officer or
director of the Company, or prior to any disclosed proposal that may be
instituted by any person who is not an officer or director of the Company that
could lead to any such event, management proposes any restructuring of the
Company that ultimately leads to an event described in subsections (i-iv) hereof
pursuant to such management proposal, then a “Change in Control” shall not be
deemed to have occurred for purposes of the Plan.

4A. “Class A Common Shares” shall mean the Class A Common Shares of the Company,
or any security into which such shares may be changed, as determined by the
Committee in its sole discretion, (i) in the event of a change in outstanding
Class A Common Shares or in the capital structure of the Company by reason of
any share dividend, share split, reverse share split, recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in the capitalization of the Company or (ii) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights of any
Participant in the Plan or which otherwise warrants equitable adjustment because
it interferes with the intended operation of the Plan.

5. “Code” shall mean the Internal Revenue Code of 1986, as amended.

6. “Committee” shall mean the Compensation Committee of the Board or such other
Committee as may be authorized by the Board to administer the Plan.

7. “Company” shall mean Forest City Enterprises, Inc. and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Forest City Enterprises, Inc. with any other
corporation or corporations.

8. “Deferral Election” shall mean an Election Agreement completed by a
Participant and filed with the Committee that indicates the amount of his or her
Fees that is or will be deferred under the Plan.

9. “Director” shall mean a member of the Board.

10. “Disability” shall have the meaning given to such term in the Company’s Long
Term Disability Plan, as amended from time to time.

11. “Election Agreement” shall mean an agreement in the form that the Committee
may designate from time to time, including, without limitation, the “Election
Agreement for 2005” that was filed by Participants in December 2004.

12. “Eligible Director” shall mean a Director who is not an employee of the
Company or any of its Subsidiaries. An Eligible Director shall continue as such
until the earlier of the date he or she (i) ceases to be a Director or
(ii) becomes an employee of the Company or any of its Subsidiaries.

13. “Fee” or “Fees” shall mean any compensation payable in cash to a Director
for his or her services as a member of the Board or any committee thereof.

14. “Insolvent” shall mean that the Company has become subject to a pending
voluntary or involuntary proceeding under the United States Bankruptcy Code or
has become unable to pay its debts as they mature.

15. “Participant” shall mean any Eligible Director who has at any time made a
Deferral Election in accordance with Section 2 of Article II the Plan and who,
in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.

16. “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B. Ratner,
Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of any of the
foregoing, and any trusts for the benefit of any of the foregoing, (ii) RMS,
Limited Partnership and any general partner or limited partner thereof and any
person (other than a creditor) that upon the dissolution or winding up of RMS,
Limited Partnership receives a distribution of capital stock of the Company,
(iii) any group (as defined in Section 13(d) of the Exchange Act) of two or more
persons or entities that are specified in the immediately preceding clauses
(i) and (ii), and (iv) any successive recombination of the persons or groups
that are specified in the immediately preceding clauses (i), (ii) and (iii).

17. “Plan” shall mean this deferred compensation plan, which shall be known as
the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Nonemployee Directors.

18. “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls 50 percent or more of the total combined voting or other
decision-making power.

19. “Termination of Service” shall mean a separation from service as defined
under Section 409A of the Code.

20. “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accident of the Participant or his
or her spouse or dependent (as defined in Section 152(a) of the Code), (ii) loss
of the Participant’s property due to casualty, or (iii) other similar or
extraordinary circumstances arising as a result of events beyond the control of
the Participant.

21. “Year” shall mean a calendar year, commencing with calendar year 2005.

ARTICLE II

ELECTION TO DEFER

1. Eligibility and Participation. An Eligible Director may make a Deferral
Election with respect to receipt of 50% or 100% of his or her Fee for any Year
in accordance with Section 2 of this Article. An Eligible Director’s entitlement
to defer shall cease with respect to the Year following the Year in which he or
she ceases to be an Eligible Director.

2. Initial Deferral Elections. Subject to Sections 2(iii) and 2(iv), all
Deferral Elections made shall be irrevocable, shall be made on an Election
Agreement filed with the Committee and shall comply with the following
requirements:

(i) The Deferral Election shall specify the amount of Fees that is to be
deferred within the limits under Section 3 of this Article as well as the time
or times at which the Participant has elected to have his or her Fees paid under
Section 5 of this Article.

(ii) The Deferral Election shall be made prior to the first day of the Year for
which such Fees would otherwise be earned (except that a director who first
becomes an Eligible Director during the course of a Year, rather than as of the
first day of a Year, shall make such Deferral Election within thirty (30) days
following the date the director first becomes an Eligible Director, and such
Deferral Election shall be effective only with regard to Fees earned following
the filing of the Election Agreement with the Committee).

(iii) Any Deferral Election shall continue to be effective from Year to Year
until revoked or modified by written notice from the Participant to the
Committee, provided that such written election to revoke or modify such Deferral
Election must be made prior to the beginning of the Year for which such Deferral
Election is to be effective.

(iv) The Committee may, in accordance with Question and Answer 20 of Internal
Revenue Service Notice 2005-1, amend the Plan to allow a Participant during the
Year 2005 to terminate participation in the Plan or cancel his or her Deferral
Election, provided that (i) such amendment is enacted and effective on or before
December 31, 2005 and (ii) the amounts subject to such termination or
cancellation are includible in the gross income of the Participant in the
taxable year in which the amounts are earned and vested. In the event of any
such termination or cancellation by a Participant, the amount subject to such
termination or cancellation shall be distributed to the Participant.

3. Amount Deferred. A Participant shall designate on the Election Agreement
whether 50% or 100% of his or her Fee is to be deferred.

4. Accounts; Earnings. Fees that a Participant elects to defer shall be treated
as if they were set aside in an Account on the date the Fees would otherwise
have been paid to the Participant. Such Account will be credited with interest
at such rate and in such manner as is determined from time to time by the
Committee.

(i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan and for the
reallocation of Fees (and gains, losses, interest and other earnings thereon)
credited to a Participant’s Account. The Committee specifically retains the
right in its sole discretion to change the investment deferral crediting options
and procedures from time to time. Unless otherwise specified by the Committee,
the investments in which a Participant’s Account may be deemed invested are
(a) an interest bearing obligation specified by the Committee from time to time
and (b) Class A Common Shares. Any dividends deemed payable with respect to
Class A Common Shares that are deemed credited to a Participant’s Account shall
be credited to the Participant’s Account and shall be deemed reinvested in
Class A Common Shares.

(ii) By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to make any investment in connection with the Plan, nor is it required to follow
the Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan. Any amounts credited to a Participant’s
Account with respect to which a Participant does not provided investment
direction shall be credited with gains, losses, interest and other earnings as
if such amounts were invested in an investment option to be selected by the
Committee in its sole discretion. Each Participant shall be 100% vested in the
entire amount credited to his or her Account at all times.

5. Time and Form of Payment of Account. Subject to Sections 7, 8, and 9 of this
Article, the amount of a Participant’s Account shall be paid as provided in this
Section 5.

(i) The Deferral Election shall contain the Participant’s elections regarding
the time of the commencement of payment of the Participant’s Account. A
Participant may elect to commence payment as soon as practicable following
(a) the date on which he or she incurs a Termination of Service for any reason,
including, without limitation, by reason of death, retirement, or Disability, or
(b) with the Committee’s written approval at the time the Participant files his
or her Election Agreement with the Committee, a specified date which may be
prior to or after the Participant’s Termination of Service. Notwithstanding the
foregoing, in the event that a Participant elects (with the Committee’s approval
as described in the preceding sentence) to commence payments on a specified date
and prior to such date he or she incurs a Termination of Service, payment of the
Participant’s Account shall commence, in the form elected pursuant to
Section 5(ii), as soon as practicable following the date of such Termination of
Service.

(ii) The Deferral Election shall also contain the Participant’s elections
regarding the form of payment of the Participant’s Account. The Participant may
elect to receive the amount of his or her Account in one of the following forms:
(a) a single, lump sum payment or, (b) in a number of approximately equal annual
installments, over a specified period not exceeding five (5) years.
Distributions shall be made in cash or in Class A Common Shares (with fractional
shares paid in cash), or any combination thereof, as elected by the Participant,
provided, however, that Class A Common Shares shall only be distributable with
respect to that portion of a Participant’s Account that is deemed invested in
such shares at the time of the distribution. In the event that the Account is
paid in installments, the amount of each installment shall be equal to the
quotient obtained by dividing the Participant’s Account balance as of the date
of such installment payment by the number of installment payments remaining to
be made to or in respect of such Participant at the time of the calculation. In
the event that the Account is paid in installments, the amount of such Account
remaining unpaid shall continue to bear interest, as provided in Section 4 of
this Article. The payment of a single, lump-sum amount, or the payment of a
number of approximately equal annual installments, not in excess of five
(5) payments, as designated by the Participant in the Election Agreement, to a
Participant (or his or her Beneficiary) pursuant to this Section shall discharge
all obligations of the Company to such Participant (or his or her Beneficiary)
under the Plan.

6. Subsequent Deferral Elections. A Participant may make a subsequent Deferral
Election to change the time of the commencement of payment(s) of his or her
Account, the form of payment of his or her Account, or both, if all of the
following requirements are met:

(i) Such subsequent Deferral Election may not take effect until at least twelve
(12) months after the date on which the subsequent Deferral Election is made;

(ii) In the case of a subsequent Deferral Election related to a distribution of
deferred compensation not described in Section 7 or 9 of this Article, the first
distribution under such subsequent Deferral Election shall in all cases be
deferred for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

(iii) Any subsequent Deferral Election related to a distribution that is to be
made at a specified time or pursuant to a fixed schedule pursuant to Section 5
of this Article must be made not less than twelve (12) months prior to the date
of the first scheduled payment under the prior Deferral Election.

7. Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to the Beneficiary
or Beneficiaries designated in a writing on a form that the Committee may
designate from time to time, (the “Beneficiary Designation”) in accordance with
the Participant’s Deferral Election, or in accordance with a special payment
election filed by the Participant with the Committee at the same time as the
Participant’s Deferral Election under Section 5 or 6 of this Article is filed
with the Committee that is to be operative and override any other payment
election under the Participant’s Deferral Election in the event of the death of
the Participant. Any special payment election filed by a Participant subsequent
to the filing of his or her initial Deferral Election under Section 5 of this
Article must meet such additional requirements as the Committee determines are
appropriate to avoid the inclusion of the amounts subject to such special
payment election in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code. A Participant’s Beneficiary Designation may be
changed at any time prior to his or her death by the execution and delivery of a
new Beneficiary Designation. The Beneficiary Designation on file with the
Company that bears the latest date at the time of the Participant’s death shall
govern. In the absence of a Beneficiary Designation or the failure of any
Beneficiary to survive the Participant, the amount of the Participant’s Account
shall be paid to the Participant’s estate in accordance with the elections made
on the Participant’s Deferral Election. In the event of the death of the
Beneficiary or Beneficiaries after the death of a Participant, the amount of the
Participant’s Account shall be paid to the estate of the last surviving
Beneficiary in accordance with the elections made on the Participants’ Deferral
Election.

8. Small Payments. Notwithstanding the foregoing, if at any time following a
Participant’s Termination of Service the Participant’s Account balance does not
exceed $10,000 (or such other amount permitted under Section 409A of the Code),
such Account shall be automatically paid to such Participant in a single,
lump-sum payment as soon as practicable thereafter.

9. Unforeseeable Emergency. Notwithstanding the foregoing, in the event of an
Unforeseeable Emergency and at the request of a Participant or Beneficiary,
accelerated payment shall be made to the Participant or Beneficiary of all or a
part of his or her Account. Payments of amounts as a result of an Unforeseeable
Emergency may not exceed the amount necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution(s), after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship). Amounts payable under this Section 9 of Article II shall only be
payable in cash, and shall not be payable in Class A Common Shares.

ARTICLE III

ADMINISTRATION

The Company, through the Committee, shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The
Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) resolve all questions
relating to eligibility for participation in the Plan and the amount in the
Account of any Participant and all questions pertaining to claims for benefits
and procedures for claim review, (ii) resolve all other questions arising under
the Plan, including any factual questions and questions of construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. The
Committee shall provide a procedure for handling claims of Participants or their
Beneficiaries under the Plan. Such procedure shall provide adequate written
notice within a reasonable period of time with respect to the denial of any such
claim as well as a reasonable opportunity for a full and fair review by the
Committee of any such denial. It is intended that the Plan comply with the
provisions of Section 409A of the Code, as enacted by the Jobs Creation Act of
2004, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to
Participants or Beneficiaries. This Plan shall be administered in a manner that
effects such intent.

ARTICLE IV

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of the Board; provided, however, that no such action shall adversely
affect any Participant or Beneficiary who has an Account, or result in any
change in the timing or manner of payment of the amount of any Account (except
as otherwise permitted under the Plan), without the consent of the Participant
or Beneficiary (provided, however, that this limitation shall not apply to any
amendment or termination that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code). In the event that the Plan is
terminated, the amounts allocated to a Participant’s Account shall not be
distributed to the Participant (or, in the case of his or her death, his or her
Beneficiary) unless permitted by Section 409A of the Code.

ARTICLE V

MISCELLANEOUS

1. Non-Alienation of Deferred Compensation. No right or interest under the Plan
of any Participant or Beneficiary shall be (i) assignable or transferable in any
manner, (ii) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process or (iii) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
Notwithstanding the foregoing, to the extent permitted by Section 409A of the
Code, the Committee shall honor a judgment, order or decree from a state
domestic relations court which requires the payment of part or all of a
Participants’ or Beneficiary’s interest under this Plan to an “alternate payee”
as defined in Section 414(p) of the Code.

2. Interest of Participant. The obligation of the Company under the Plan to make
payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing that an Eligible
Director shall remain a Director. It is the intention of the Company that the
Plan be unfunded for tax purposes. The Company may create a trust to hold funds
to be used in payment of its obligations under the Plan, and may fund such
trust; provided, however, that any funds contained therein shall remain liable
for the claims of the Company’s general creditors. Notwithstanding the above,
upon the earlier to occur of (i) a Change in Control or (ii) a declaration by
the Board that a Change in Control is imminent, the Company shall promptly to
the extent it has not previously done so:

(a) establish an irrevocable trust, substantially in the form of the Rabbi Trust
attached hereto as Exhibit A (the funds of which shall be subject to the claims
of the Company’s general creditors) to hold funds to be used in payment of its
obligations under the Plan; and

(b) transfer to the trustee of such trust, to be added to the principal thereof,
an amount equal to (I) the aggregate amount credited to the Accounts of all of
the Participants and Beneficiaries under the Plan, less (II) the balance, if
any, in the trust at such time.

3. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

4. Severability; Failure to Satisfy Section 409A. The invalidity and
unenforceability of any particular provision of the Plan shall not affect any
other provision hereof, and the Plan shall be construed in all respects as if
such invalid or unenforceable provision were omitted. Any provisions that would
cause any amount deferred or payable under the Plan to be includible in the
gross income of any Participant or Beneficiary under Section 409A(a)(1) of the
Code shall have no force and effect unless and until amended to cause such
amount to not be so includible (which amendment may be retroactive to the extent
permitted by Section 409A of the Code).

5. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

6. Headings; Interpretation.

(i) Headings in this Plan are inserted for convenience of reference only and are
not to be considered in the construction of the provisions hereof.

(ii) Any reference in this Plan to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.

(iii) For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

EXECUTED at Cleveland, Ohio on March 24, 2005.

FOREST CITY ENTERPRISES, INC.

By: James Talton

Title: Executive Vice President – Human Resources

